          Case 1:20-cv-07499-JSR Document 6 Filed 10/08/20 Page 1 of 3




United States District Court
Southern District of New York                                  1:20-cv-07499-JSR
Heather Green, individually and on behalf
of all others similarly situated,
                                Plaintiff,

                 - against -                             Notice of Voluntary Dismissal

Nestlé Holdings, Inc.,
                                Defendant

       Plaintiff gives notice this action is voluntarily dismissed. Fed. R. Civ. P. 41(a)(1)(A)(i).

Dated: October 8, 2020
                                                                 Respectfully submitted,

                                                                 Sheehan & Associates, P.C.
                                                                 /s/Spencer Sheehan
                                                                 Spencer Sheehan
                                                                 60 Cuttermill Rd Ste 409
                                                                 Great Neck NY 11021-3104
                                                                 Tel: (516) 303-0552
                                                                 Fax: (516) 234-7800
                                                                 spencer@spencersheehan.com
                                                                 E.D.N.Y. # SS-8533
                                                                 S.D.N.Y. # SS-2056
          Case 1:20-cv-07499-JSR Document 6 Filed 10/08/20 Page 2 of 3




1:20-cv-07499-JSR
United States District Court
Southern District of New York

Heather Green, individually and on behalf of all others similarly situated,

                                              Plaintiff,


                         - against -


Nestlé Holdings, Inc.,

                                              Defendant




                                Notice of Voluntary Dismissal


                         Sheehan & Associates, P.C.
                          60 Cuttermill Rd Ste 409
                          Great Neck NY 11021-3104
                             Tel: (516) 303-0552
                             Fax: (516) 234-7800


Pursuant to 22 NYCRR 130-1.1, the undersigned, an attorney admitted to practice in the courts of
New York State, certifies that, upon information, and belief, formed after an inquiry reasonable
under the circumstances, the contentions contained in the annexed documents are not frivolous.

Dated: October 8, 2020
                                                                          /s/ Spencer Sheehan
                                                                           Spencer Sheehan
          Case 1:20-cv-07499-JSR Document 6 Filed 10/08/20 Page 3 of 3




                                      Certificate of Service

I certify that on October 8, 2020, I served or transmitted the foregoing by the method below to the
persons or entities indicated, at their last known address of record (blank where not applicable).

                                                CM/ECF         First-Class Mail      Email
 Defendant’s Counsel                                ☐                ☐                 ☐

 Plaintiff’s Counsel                                ☒                ☐                 ☐

                                                           /s/ Spencer Sheehan
                                                           Spencer Sheehan
